O’NIELL, J.
[1) 2] Defendant appeals from a judgment allowing plaintiff $250 damages for personal injuries. He sued for $2,500. “for suffering and pain” from a scalp wound; but his learned counsel has frankly admitted in his argument that the injury was not so serious as he first thought it was; and he concedes in his printed brief that the $250 would compensate plaintiff for his suffering. No doubt appellant’s learned counsel also will acknowledge — for the record plainly supports the admission — -that the matter in dispute did not “exceed $2,000, exclusive of interest,” when the evidence was heard and the case was submitted to the civil district court. Our opinion, in other words, is that plaintiff has magnified his pain and suffering, and that the appeal should have gone to the Court of Appeal. According to our ruling in Ham v. Louisiana & N. R. Co., 136 La. 1083, 16 South. 133, and in French v. Trout Creek Lumber Co., 141 La. 18, 74 South. 575, the plaintiff, by whose fault the appeal was brought here, should pay the costs of this appeal.
It is ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, the plaintiff, appellee, to pay the costs of the appeal taken to the Supreme Court. •